 


109 HCON 148 IH: Recognizing the 230th anniversary of the Mecklenburg Declaration of Independence, which was the first proclamation issued by American colonists calling for complete separation of the American colonies from the British Crown.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 148 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mrs. Myrick (for herself, Mr. Hayes, and Mr. Watt) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Recognizing the 230th anniversary of the Mecklenburg Declaration of Independence, which was the first proclamation issued by American colonists calling for complete separation of the American colonies from the British Crown. 
 
Whereas, during the 1770s, conflicts grew between American colonists and the British Crown that wanted to maintain control over their North American colonies; 
Whereas, on April 19, 1775, British soldiers and American patriots exchanged fire in the Massachusetts’ towns of Lexington and Concord, starting what would become the American Revolution; 
Whereas, a day after learning of the Battle of Lexington and Concord, delegates at a Mecklenburg County convention in Charlotte, North Carolina, expressed outrage at the British attack on Massachusetts colonists; 
Whereas, at the Mecklenburg County convention, the 27 delegates present voted to declare the United States free and independent and drafted a proclamation now known as the Mecklenburg Declaration of Independence; 
Whereas the names of the 27 delegates who voted for independence and signed the proclamation were Abraham Alexander, John McNitt Alexander, Ephraim Brevard, Charles Alexander, Hezekiah J. Balch, Zaccheus Wilson, John Phifer, Waightstill Avery, James Harris, Benjamin Patton, William Kennon, Matthew McClure, John Foard, Neill Morrison, Richard Barry, Robert Irwin, Henry Downs, John Flennikin, Ezra Alexander, David Reese, William Graham, John Davidson, John Qureary, Richard Harris, Hezekiah Alexander, Thomas Polk, and Adam Alexander; 
Whereas the Mecklenburg Declaration of Independence was read by Colonel Thomas Polk from the steps of the Charlotte courthouse to the assembled residents on May 20, 1775; and 
Whereas North Carolina honors and respects the bravery of the men and women of Mecklenburg County for issuing the Mecklenburg Declaration of Independence by placing the date May 20, 1775 in a place of honor on its State flag: Now, therefore, be it 
 
That Congress— 
(1)recognizes the 230th anniversary of the Mecklenburg Declaration of Independence, which was the first proclamation issued by American colonists calling for complete separation of the American colonies from the British Crown; 
(2)honors the brave men who signed the Mecklenburg Declaration of Independence and the citizens of Mecklenburg County, North Carolina, for their love of liberty and their stance against tyranny; 
(3)honors the bravery of the five men of Mecklenburg County’s Committee of Safety, Thomas Polk, Hezekiah Alexander, John McKnitt Alexander, Ephraim Brevard, and Abraham Alexander, who maintained order and kept citizens informed of the turbulent events taking place during the American Revolution; and 
(4)honors Thomas Polk for his bravery in leading the Mecklenburg militia. 
 
